McCay, Judge.
If the judgment against the defendant in fi. fa. had been obtained previously to the 13th of October, 1870, the affidavit taken by him would not only have justified, but compelled the sheriff to stay proceedings. The judgment was, however, in fact, obtained on the 25th of October, 1870, twelve days after the passage'of the Act of the 13th of that month. Ordinarily, it is a fair presumption that, in obtaining a judgment, the law of the land in reference to it will be complied with. The Courts, as well as the parties, are presumed to know the law, and to apply it. The question, then, in this case is, whether the sheriff is guilty of a contempt of the process of the Court in stajnng proceedings under the affidavit filed by the defendant, that this was a debt due before the 1st of June, 1865, and that the taxes due thereon had not been paid. The argument is that, as this must, under the Act of October 13th, have been shown before the plaintiff could, under the law, get his judgment, the sheriff was not justified in taking an affidavit denying it. Ordinarily, this is not the proper rule. But what are the facts here ? The county of Schley is, by the ordinary line of travel, at least two hundred miles from the capital. This judgment was had on the 25th of October, just twelve days after the signing of the Act of October 13th by the Governor. Section 13th of the Code provides “that laws should not be obligatory upon the inhabitants until published in some public gazette, and three days shall be allowed from the date of publication for every hundred miles distance from the capital before a knowledge of the law shall be presumed against the inhabitants.” Under this section the Act of October 13th became'obligatory in Schley county on the 20th day of October, 1870, provided it was published in a public gazette on the very day it was signed. We are not aware of any law providing a specific time within which laws shall be published. In the absence of such law, it is fair to presume that this will be done within a reasonable *339time, since we must always, prima facie, assume that public officers have done their duty. We doubt much if six days is not within a reasonable time, and we incline to think it would be pretty violent to presume publication in a less time than that. Under this rule, it is not clear that the Act of October 13th was obligatory in Schley county on the 25th of October. At any rate, it is a harsh construction to hold the sheriff liable for contempt on such a presumption, especially as no harm has come to the parties but delay. Ordinarily, the sheriff acts at his peril, but when the case is a matter for serious doubt we do not think the sheriff guilty of contempt if he act in good faith.
Judgment reversed.
Lochrane, Chief Justice, concurred, and Warner, Judge, dissented, but neither furnished any opinion.